Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Fahn Kanne & Co. Head Office Levinstein Tower 23 Menachem Begin Road Tel-Aviv 66184, ISRAEL P.O.B. 36172, 61361 T + F + www.gtfk.co.il We have issued our report dated March30, 2012, with respect to the consolidated financial statements of PhotoMedex Inc. included in the annual report of PhotoMedex Inc. on Form 10-K for the year ended December 31, 2011. We hereby consent to the incorporation by reference of said report in the Registration Statement and Prospectus of PhotoMedex Inc. on Form S-3 (File No. 333-178751, effective January 13, 2012). /s/FAHN KANNE & CO. GRANT THORNTON ISRAEL Tel Aviv, Israel March 30, 2012
